Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 UNIT PRIVATE PLACEMENT SHARE SUBSCRIPTION AGREEMENT THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 , AS AMENDED (THE  ACT ), OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE ACT. THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF REGISTRATION, THE AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION OR COMPLIANCE WITH REGULATION S. FURTHERMORE, NO OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS TO TAKE PLACE WITHOUT THE PRIOR WRITTEN APPROVAL OF COUNSEL TO THE COMPANY. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS. UNIT PRIVATE PLACEMENT ISSUE To: BERITA CAPITAL CORPORATION (hereinafter referred to as the  Company ), with an address for notice and delivery located at Suite 200  245 East Liberty Street, Reno, Nevada 89501 The Company is offering, on a private placement basis, units of its own issue (each a  Unit ) to eligible investors (each such an investor who subscribes to this issue by this document is hereinafter referred to as the  Subscriber ) at a subscription price of U.S. $0.015 per Unit, with each such Unit consisting of one common share in the capital of the Company (each a  Share ). The Company offers, and the Subscriber accepts, the Units on the terms and conditions as set forth in this subscription agreement (the  Agreement ). Article 1 SUBSCRIPTION FOR UNITS AND TERMS Subscription for Units . Based upon the hereinafter terms, conditions, representations, warranties and covenants given by each party to the other, the Subscriber hereto hereby irrevocably subscribes for and agrees to purchase Units of the Company, at a subscription price of U.S. $0.015 per Unit , for aggregate consideration of U.S. $. (the  Subscription Price ), on or before Feb. 28, 2009. Acceptance of subscription . The Company, upon acceptance by its Board of Directors (the  Board ) of all or part of this subscription Agreement, agrees to issue the accepted number of Units, as fully paid and non-assessable, and as consideration for the Subscribers subscription, and to refund any excess subscription monies of the Subscription Price of any non-accepted portion of this subscription Agreement by the Board. Other financings . The issue and terms of the Shares will not restrict or prevent the Company from obtaining any other financing nor from issuing additional securities or rights. Subscribers eligibility for subscription . The Subscriber acknowledges that the Subscriber is purchasing the Units on a private basis and is either: (a) an eligible investor under the Subscribers domicile laws; or (b) is subscribing for a value in Units constituting an exempt investment under the laws of the Subscribers domicile; or 1 (c) is subscribing pursuant to a qualifying offering memorandum and the terms thereof; or (d) is otherwise an eligible investor under the laws of the Subscribers domicile by virtue of the Subscribers wealth, income and investment knowledge and capacity. For the purposes of this Agreement it is hereby acknowledged and agreed that  Securities  is hereinafter collectively defined to mean the Units, the Shares, the Warrants and the Warrant Shares. 1.5 Risks of subscription . The Subscriber acknowledges that no party independent of the Company has made or will make any opinion or representations on the merits or risks of an investment in any of the Securities unless sought out by the Subscriber; which the Subscriber is encouraged to do. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE ACT) AND, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO A U.S. PERSON AS DEFINED IN REGULATION S UNDER THE ACT UNLESS THE SECURITIES ARE REGISTERED IN THE UNITED STATES OR AN EXEMPTION UNDER THE ACT IS AVAILABLE. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES OFFERED HEREBY ARE PROHIBITED UNLESS IN COMPLIANCE WITH THE ACT. 2. Receipt of Funds . A. The Company has the right, in its sole judgment and discretion, to refuse any subscriptions for Common Stock within thirty (30) days of receipt of this executed Subscription Agreement, by written notice of such rejection accompanied by any funds tendered by such prospective subscriber, without interest and without reduction for any costs or expenses. B. Payment in full for all subscriptions accepted by the Company must be delivered in currently available funds to the Company concurrent with the execution hereof. Share certificates for such subscription will be issued within twenty one (21) days upon receipt of collectable funds. C. Subject to the right of the Company as described herein, all payments by investors are irrevocable and not subject to termination by the investor. 3. Representations and Warranties of the Undersigned . As material inducement to accept the subscription, the undersigned hereby represents and warrants to the Company as of the date hereof that: A. He/She has sufficient assets to pay promptly when due all payments required under the Subscription Agreement. B. His/her net worth and/or annual gross income as indicated below (by checkmark) is true and correct; PLEASE CHECK WHERE APPROPRIATE . (i) His/Her net worth at the time of this purchase exceeds $1,000,000 (US Dollars). (ii) His/Her individual income has been in excess of $200,000 (US Dollars) in each of the two most recent years or joint income with my spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year. C. He/She is an "Accredited Investor" as that term is defined under Regulation D promulgated under the United States Securities Act of 1933, as amended (the "Act"), which in its definition includes in the alternative the net worth and income requirements stated in B(i) and B(ii) above. D. (i) He/She can bear the economic risk of losing his entire investment; (ii) his/her overall commitment to investments that are not readily marketable is not disproportionate to his net worth so as to become excessive; (iii) 2 he/she has adequate means of providing for his current needs and personal contingencies and has no need for liquidity in his investment in the Common Stock; and (iv) he/she has substantial experience in making investment decisions of this type. E. He/She understands that a business plan has not been provided by the Company, when this agreement is signed. F. He/She further confirms that all documents, records and books pertaining to the investment in the Common Stock have been made available or delivered to him/her and he/she acknowledges that such information and the books and records of the Company will continue to be available upon reasonable notice and during normal business hours. G. He/She has had an opportunity to ask questions of and receive answers from the Company on matters that pertain to the Company. H. He/She understands that the investment offered hereunder has not been registered under the Act, and he/she further understands that he/she is purchasing the Securities without being furnished any offering literature or prospectus, other than the Disclosure Information. He/She is acquiring the Common Stock for his/her own account, for investment purposes only, and not with a view towards resale or distribution. I.
